EXHIBIT 10.51

 

August 27, 2004

 

Paul Mattison

16 West 16 Street, # PHDN

New York, NY 10011

 

Re:    Offer of Employment by MarketWatch, Inc.

 

Dear Paul:

 

I am pleased to extend an offer of employment to you on behalf of MarketWatch,
Inc. (the “Company”), subject to the terms and conditions of employment set
forth below. In addition, as soon as reasonably practicable, we will provide you
with a three-year employment contract that memorializes the terms of this offer
letter.

 

Title. You will serve as Chief Financial Officer reporting to Larry Kramer,
Chief Executive Officer.

 

Office Location. You will be located in our San Francisco office. Under terms to
be agreed to later, you may initially work from one of our New York offices
until a transition plan and relocation package can be arranged and agreed to.

 

Start Date. Your employment will commence on September 7, 2004.

 

Compensation.

 

  • Base Salary. Your annual base salary of $275,000 will be paid on a
semi-monthly basis, less applicable withholding and taxes as required by law.
Your annual salary will be prorated as necessary to reflect the actual days of
employment completed by you during the year.

 

  • Bonus. You are eligible to receive an annual bonus of up to fifty percent
(50%) of your then-applicable Base Salary actually paid in a given year. There
are two components to the annual bonus, a discretionary component and a
guaranteed component:

 

  • Discretionary Component: The Discretionary Component shall be up to 25% of
your then-applicable Base Salary actually paid in a given year. The Board or
Compensation Committee has full discretion to decide when, if and how much of
the Discretionary Component of the Bonus to give to you.



--------------------------------------------------------------------------------

  • Guaranteed Component. The Guaranteed Component shall be 25% of your
then-applicable Base Salary actually paid in a given year, and is payable in
full upon the Company’s achievement of the financial objectives, which
objectives shall be determined annually by the Board of Directors.

 

  • You must be an employee of the company at the time the bonus is paid to be
eligible to receive the bonus.

 

  • Stock Options. You will be granted the opportunity to purchase up to Two
Hundred Thousand (200,000) shares of Common Stock of the Company under our 2004
Stock Incentive Plan at the closing price of the Company’s Common Stock on the
NASDAQ National Market on your employment start date. Except as stated below
under “severance benefits”, so long as you remain employed by the Company, these
shares will vest at the rate of one third (1/3) on each of the first three
anniversaries of your employment start date.

 

Severance Benefits

 

  • If within 12 months after your start date the Company (or its successor)
terminates you without cause, then thirty five thousand (35,000) of your
unvested options shall automatically become fully vested and exercisable. Your
remaining unvested options shall terminate. In addition, you shall receive three
months salary continuation if your termination is within six months after your
start date; six months salary continuation if your termination is after six
months but within nine months after your start date; nine months salary
continuation if your termination is after nine months but within one year after
your start date; and 12 months salary if your termination is after twelve months
after your start date.

 

  • If after 12 months following your start date the Company (or its successor)
terminates you without cause, you shall receive 12 months of salary
continuation.

 

Benefits Plans. During your employment with the Company, you will be provided
with certain employee benefits as mandated by law. As a full-time employee, you
also will be eligible to participate in certain benefit programs available to
similarly-situated Company employees. Such benefit programs may be amended or
cancelled from time to time in the sole discretion of the Company. Currently,
such benefit programs include the following:

 

  • Medical and Dental Coverage. The first of the month following your start
date with the Company, you and your dependents will be eligible to



--------------------------------------------------------------------------------

participate in the Company’s Medical, Dental, Vision, STD/LTD, and Life
Insurance Plans in accordance with the express terms of those plans. Enrollment
in such plans is voluntary, and employees may be required to share in a portion
of the plan costs. Details of the plans are explained in benefit highlight
brochures, copies of which will be provided to you through Human Resources.

 

  • Vacation. You will be eligible to participate in the MarketWatch Vacation
Plan. You will accrue four (4) weeks of vacation per year, prorated to reflect
the actual dates of employment completed by you during the year.

 

  • Employee Savings and Investment 401(k) Plan. You will be eligible to
participate in the Company’s 401(k) Plan, subject to certain enrollment periods
and other Plan terms. The Plan permits participants to defer taxes on a portion
of their income by investing such income in certain investment vehicles. Plan
participants employed at year-end are eligible to receive a match of a
percentage of their annual contributions, as determined in the sole discretion
of the Board of Directors.

 

  • Employee Stock Purchase Plan (“ESPP”). Full-time employees are eligible to
participate in the Company’s ESPP, subject to the terms of the Plan. Offering /
purchase periods occur on August 15 and February 14. Human Resources will
provide additional information about the ESPP program to you.

 

Confidentiality Agreement. As an employee of the Company, you will have access
to certain confidential information and materials of the Company and you may,
during the course of your employment, develop certain information or inventions,
which shall be the property of the Company. To protect the Company’s interests,
you must sign the Company’s “Employee Invention Assignment and Confidentiality
Agreement” as a condition of your employment. We also expect that you will not
bring with you or use on behalf of the Company any confidential or proprietary
information or material of any former employer, or to violate any other
obligations you may have to any former employer.

 

At-Will Employment. Your employment with the Company is at will. This means that
you may terminate your employment with the Company at any time, with or without
notice or cause. The Company similarly may terminate your employment at any
time, with or without notice or cause. Additionally, the Company may alter the
terms and conditions of your employment at any time, with or without cause. Your
participation in any stock option or benefit program must not be regarded as
assuring employment for any particular period of time, and no statement,
representation, or conduct of any person or entity may alter the at-will nature
of your employment with the Company.

 

Immigration Compliance. The Immigration Reform and Control Act of 1986 requires
that you present documentation demonstrating that you have authorization to



--------------------------------------------------------------------------------

work in the United States within three (3) business days after commencing
employment with the Company. If you have questions about this requirement, which
applies equally to U.S. and non-U.S. citizens, you may contact Human Resources.

 

Company Policies and Procedures. In addition to the information contained in
this letter, certain policies and procedures shall apply to your employment with
the Company, including without limitation the Code of Business Conduct and
Ethics, and the Conflicts and Disclosure Policy contained therein, which you
must sign as a condition of your employment. By accepting employment with the
Company, you acknowledge your agreement to comply with all policies and
procedures established by the Company from time to time. You will also be issued
a Company Employee Handbook containing important policies and procedures
relevant to your employment with the Company. It is a further condition of your
employment that you sign an acknowledgement confirming your receipt of this
Employee Handbook. You are required to comply with all such policies and
procedures as are relevant to you throughout your employment. Any questions you
may have at any time regarding the Company’s policies and procedures may be
directed to Human Resources.

 

As confirmation of your acceptance of our offer of employment, please sign and
return this letter to me within seven (7) days after the date of the letter.
Your signature will acknowledge that you have read and understood and agreed to
the terms and conditions stated herein.

 

Should you have any questions, please do not hesitate to call me. We look
forward to the opportunity to welcome you to the Company.

 

Very truly yours,

MarketWatch, Inc.

/s/ Kathy Yates

--------------------------------------------------------------------------------

Kathy Yates

President and Chief Operating Officer

 

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms set forth above.

 

/s/ Paul Mattison

--------------------------------------------------------------------------------

  Date signed:  

09/01/04

--------------------------------------------------------------------------------

Signature of Paul Mattison        